  Case 19-23840         Doc 15     Filed 05/31/19 Entered 05/31/19 21:08:04                Desc Main
                                     Document     Page 1 of 5




Kenneth L. Cannon II (3705) (kcannon@djplaw.com)
Penrod W. Keith (4860) (pkeith@djplaw.com)
DURHAM JONES & PINEGAR, P.C.
111 South Main Street, Suite 2400
P O Box 4050
Salt Lake City, UT 84110-4050
Telephone: (801) 415-3000
Fax: (801) 415-3500

Proposed Attorneys for Debtor and Debtor in Possession

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                                           Bankruptcy Case No. 19-23840

NOAH CORPORATION, 1 a Utah corporation,                                   Chapter 11

         Debtor and Debtor in Possession.
                                                                Honorable R. Kimball Mosier
Tax ID Number: XX-XXXXXXX


   DECLARATION OF KENNETH L. CANNON PURSUANT TO 11 U.S.C. § 329(a)
    AND FED. R. BANKR. P. 2014(a) AND 2016(a) IN SUPPORT OF DEBTOR’S
APPLICATION PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE FOR
 ENTRY OF AN ORDER AUTHORIZING THE DEBTOR TO RETAIN AND EMPLOY
      DURHAM JONES & PINEGAR AS COUNSEL IN CHAPTER 11 CASE


    1
     The following limited liability companies were formerly subsidiaries of Noah Corporation but have been
merged into Noah Corporation: Noah Operations Albuquerque NM, LLC; Noah Operations Auburn Hills MI, LLC;
Noah Operations Bedford NH, LLC; Noah Operations Blue Ash OH, LLC; Noah Operations Charlotte NC, LLC;
Noah Operations Chesapeake VA, LLC; Noah Operations Cranberry PA, LLC; Noah Operations Des Moines IA,
LLC; Noah Operations Dickinson TX, LLC; Noah Operations Fairview TX, LLC; Noah Operations Fossil Creek
TX, LLC; Noah Operations Greenville SC, LLC; Noah Operations High Point NC, LLC; Noah Operations Hoover
AL, LLC; Noah Operations Irving TX, LLC; Noah Operations Katy TX, LLC; Noah Operations Kingston TN, LLC;
Noah Operations Lake Mary FL, LLC; Noah Operations Lincolnshire IL, LLC; Noah Operations Little Rock AR,
LLC; Noah Operations Louisville KY, LLC; Noah Operations Madison WI, LLC; Noah Operations Memphis TN,
LLC; Noah Operations Mentor OH, LLC; Noah Operations Morrisville NC, LLC; Noah Operations Naperville IL,
LLC; Noah Operations New Albany OH, LLC; Noah Operations Oklahoma City OK, LLC; Noah Operations
Omaha NE, LLC; Noah Operations Overland Park KS, LLC; Noah Operations Plano TX, LLC; Noah Operations
San Antonio TX, LLC; Noah Operations South Jordan UT, LLC; Noah Operations Southpointe PA, LLC; Noah
Operations Tulsa OK, LLC; Noah Operations Utah Valley UT, LLC; Noah Operations Westminster CO, LLC; and
Noah Operations Wichita KS, LLC.



SLC_4305526.1
  Case 19-23840        Doc 15     Filed 05/31/19 Entered 05/31/19 21:08:04              Desc Main
                                    Document     Page 2 of 5




        The undersigned, Kenneth L. Cannon, hereby declares as follows:

        1.      I am a shareholder of Durham Jones & Pinegar, P.C. (“DJP”), and am a duly

licensed and practicing attorney in the State of Utah. I am admitted to practice in the United

States District Court for the District of Utah, the Southern District of New York, and the Eastern

District of New York; the United States Courts of Appeals for the Tenth, Third, and Fifth

Circuits, the United States Supreme Court; and in other courts. To the best of my knowledge

based upon the inquiries described below, the following statements are true.

        2.      Prepetition Representation of the Debtor and Chapter 11 Petition. Prior to the

filing of the petition by Noah Corporation (the “Debtor”) in this case, the Debtor requested and

received advice from DJP concerning filing a chapter 11 case and issues related thereto. The

Debtor’s case was commenced on May 28, 2019 (“Petition Date”).

        3.      Materials Reviewed Regarding Possible Connections. As part of our firm’s

conflicts review, I received from the Debtor a list of creditors, lessors, and other parties in

interest. I requested that DJP’s staff conduct computerized conflicts checks on these names.

        4.      Determination of Connections with Parties in Interest. Based on the results of our

firm’s computerized conflicts check, as well as an email message sent to all attorneys of DJP, we

have not identified any connections between the Debtor and other parties in interest in the

Debtor’s case. Insofar as I have been able to determine, with the assistance of employees of the

Firm, DJP does not currently represent any third party in interest in any matter related to the

Debtor.




                                                  2
SLC_4305526.1
  Case 19-23840         Doc 15    Filed 05/31/19 Entered 05/31/19 21:08:04              Desc Main
                                    Document     Page 3 of 5




        5.      United States Trustee. Insofar as I am aware, DJP has no connections with the

office of the United States Trustee or its staff which prevent DJP’s employment as counsel for

the Debtor.

        6.      Equity Security Holder Status. DJP is not and has not been an equity security

holder of the Debtor.

        7.      Insider Status. DJP is not and has not been an insider of the Debtor. Neither DJP

nor any of its attorneys is or has been an officer or director of the Debtor, person in control of the

Debtor, in a partnership in which the Debtor is a general partner, or relative of a member,

manager, or person in control of the Debtor.

        8.      Materially Adverse Interest Status. DJP does not have an interest materially

adverse to the interest of the Debtor’s estate or of any class of creditors or equity security

holders, by reason of any direct or indirect relationship to, connection with, or interest in, the

Debtor or for any other reason.

        9.      Section 327(a) Status. DJP does not hold or represent an interest adverse to the

estate of the Debtor and is a disinterested person, all within the meaning of 11 U.S.C. § 327(a),

and the proposed employment of DJP is proper under 11 U.S.C. §§ 327(a), (c) and 1107(b).

        10.     Rule 5002 Status. DJP has no disqualifying connections within the meaning of

Bankruptcy Rule 5002, which provides that a bankruptcy judge may not approve the

employment of a person as an attorney pursuant to section 327 if that person is or has been so

connected with such judge as to render the employment improper.

        11.     Rule 2016(b) Information. Prior to the petition date in the Debtor’s case, DJP

received cash totaling $95,000. DJP invoiced and billed against the Debtor the amount of


                                                  3
SLC_4305526.1
  Case 19-23840           Doc 15      Filed 05/31/19 Entered 05/31/19 21:08:04                     Desc Main
                                        Document     Page 4 of 5




$11,916.00 prior to the filing of the petition for prepetition fees and expenses, including the

filing fee for this case. DJP holds the remaining funds of $83,084.00 2 as a retainer for its

representation of the Debtor in its reorganization case, subject to application and allowance

under applicable bankruptcy law. Under the Firm’s engagement with the Debtor and in

accordance with applicable law and precedent, the Firm’s fees will be billed on an hourly basis

in tenth of an hour increments at the Firm’s prevailing rates at the time incurred. Fees and costs

will be paid only as allowed by the Court.

          12.    No Agreement to Share Compensation. DJP has not been paid any other amounts

in connection with this case and has not agreed to share compensation or reimbursement other

than with shareholders and associates of DJP as permitted by section 504 of the Bankruptcy

Code.

          13.    Billing Rates. Subject to the Court’s approval of fees and expenses under

applicable bankruptcy law, DJP will charge the Debtor for its legal services on an hourly basis in

accordance with its ordinary and customary hourly rates for cases of this nature as in effect on

the date services are rendered. DJP’s hourly billing rates are generally increased annually. I

anticipate that the principal attorneys from DJP who will provide services to the Debtor are

myself and Penrod W. Keith. The Firm’s local hourly billing rate for us in 2019 is $420 for Mr.

Cannon and $410 for me. In addition, DJP will staff the Debtor’s matters with other

shareholders, associates, and paralegals as necessary. Local billing rates in 2019 for attorneys

who may be involved in DJP’s representation of the Debtor range from $210 to $500.



      2
         The disclosure of compensation of attorney for the Debtor filed by DJP on May 28, 2019 incorrectly stated
that the amount remaining in its retainer is $84,084.00.

                                                         4
SLC_4305526.1
Case 19-23840   Doc 15   Filed 05/31/19 Entered 05/31/19 21:08:04   Desc Main
                           Document     Page 5 of 5
